Citation Nr: 1827743	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-46 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to August 5, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 5, 2009, for the grant of a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Winona W. Zimberlin, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 (PTSD) and January 2012 (TDIU) rating decisions issued by a Department of Veterans Affairs (VA), Regional Office (RO).  

The Veteran provided testimony before a Decision Review Officer (DRO) in February 2011.  In September 2012, the Board remanded the case in order to afford the Veteran the opportunity to testify at a Board hearing, which was conducted in November 2012 before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In July 2014, the Board denied the Veteran's motion to revise or reverse a January 2008 Board decision that denied service connection for PTSD on the grounds of clear and unmistakable error (CUE).  The Board also remanded the remaining issues on appeal for additional development.

The case returned to the Board in February 2016, at which time the Board granted a 70 percent rating for PTSD for the relevant period on appeal, granted an effective date of August 5, 2009, but no earlier, for a TDIU, and denied an effective date prior to August 5, 2009, for service connection for PTSD.

The Veteran appealed the denial of the earlier effective date for service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted an April 2017 Joint Motion for Remand (JMR), returning the issue of entitlement to an earlier effective date for service connection for PTSD to the Board.  The motion also found that the issue of entitlement to an effective date prior to August 5, 2009, for the grant of a TDIU was inextricably intertwined with the former claim and such was likewise remanded.

In a decision issued on November 30, 2017, the Board again denied the issues on appeal.  For the reasons discussed herein, the Board vacates such decision and issues this decision in its place.  The Veteran's motion for reconsideration, which was filed simultaneously with the motion to vacate, will be addressed after this decision is issued.


FINDINGS OF FACT

1.  The November 30, 2017, Board decision addressing both issues on appeal was erroneously issued before the complete record before the Court was associated with the file.

2.  In a final decision issued on January 15, 2008, the Board reopened the claim for service connection for PTSD and denied such claim on the merits after consideration of the Veteran's service treatment records.  

3.  No relevant service department records have been added to the record since the issuance of the January 2008 Board decision.

4.  On August 5, 2009, VA received the Veteran's informal claim to reopen his claim of entitlement to service connection for PTSD.

5.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for PTSD after the January 2008 Board decision and prior to August 5, 2009.



CONCLUSIONS OF LAW

1.  The Board's November 30, 2017, decision addressing both issues on appeal is vacated.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.700(a)(1)(i), 20.904(a) (2017).

2.  The criteria for an effective date prior to August 5, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. 
§§ 3.151, 3.155, 3.156, 3.400 (2017).

3.  The criteria for an effective date for TDIU prior to August 5, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

By a November 30, 2017, decision, the Board denied entitlement to an effective date prior to August 5, 2009, for the grant of service connection for PTSD and the award of a TDIU.

The Board may vacate an appellate decision at any time upon request of the veteran or his or her representative, or on the Board's own motion, when a veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904(a) (2017). 

At the time of the November 30, 2017, Board decision, the complete record before the Court had not been associated with the record.  Specifically, the Veteran's representative's December 2016 appellate brief had not been obtained.  Such contained relevant arguments regarding the appeal before the Board and to decide the instant claims without reviewing such arguments is a violation of due process.

Accordingly, the November 30, 2017, Board decision that denied entitlement to an effective date prior to August 5, 2009, for the grant of service connection for PTSD and for a TDIU, must be vacated, and a new decision entered as if the November 30, 2017, Board decision with respect to such issues had never been issued. 

II.  Entitlement to Earlier Effective Dates

As a preliminary matter, the Board notes that the April 2017 JMR was narrow in scope.  Specifically, it moved the Court to vacate the Board's February 2016 decision as to the denial of entitlement to an effective date prior to August 5, 2009, for the grant of service connection for PTSD only to the extent that it failed to provide an adequate statement of reasons or bases in addressing the applicability of 38 C.F.R. § 3.156(c).  Such also remanded the issue of entitlement to an effective date prior to August 5, 2009, for the grant of a TDIU as inextricably intertwined with such matter.  The JMR did not direct that additional development or analysis be conducted in connection with any other aspect of the decision.  Furthermore, the JMR did not address or identify any error in the Board's findings and conclusions with regard to VA's duties to notify and assist, the conduct of the DRO and Board hearings, or compliance with prior remand directives. 

The Veteran's representative who entered into the JMR is an attorney in a law firm with experience in VA litigation.  "[W]hen an attorney agrees to a [JMR] based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier [v. Nicholson, 19 Vet. App. 414,] 426 [(2006)], and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its February 2016 decision that the JMR identified as inadequate.  Id.  

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  The Board has done so here, explicitly considering the issue addressed by the JMR in the discussion below.

The Veteran contends that he is entitled to an effective date prior August 5, 2009, for the grant of service connection for PTSD and, in turn, a grant of a TDIU.  Specifically, he asserts that the effective date for the award of service connection for PTSD should be October 15, 1999, the date he initially filed a claim for service connection for PTSD.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed an Application for Compensation or Pension citing PTSD as one of his disabilities that was received by VA on October 15, 1999.  Subsequently, he filed a claim for service connection for PTSD, which was received by VA on June 16, 2000.  It appears that the October 1999 claim was construed by the RO as a claim for pension only, which was denied in a March 2001 rating decision.  However, service connection for PTSD was subsequently denied in a March 2002 rating decision.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  As such, this decision became final, given, as explained below, no relevant service department records were added after the adjudication of the claim.  38 U.S.C. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2001).

Subsequently, in January 2004, the Veteran filed an application to reopen his claim for service connection for PTSD, which was denied by the RO in a November 2004 rating decision.  The Veteran appealed this determination to the Board.  In a January 15, 2008, decision, the Board reopened the claim for PTSD, but denied service connection for PTSD on the merits, finding that, while the Veteran's in-service stressor had been corroborated, he did not have a diagnosis of PTSD.  The Veteran did not appeal the Board's decision to the Court and the Chairman did not order reconsideration of such decision.  Moreover, in a July 2014 decision, the Board found that there was no CUE in the January 2008 decision.  Again, so long as no relevant service department records were added to the record after the denial of the claim, the Board's January 2008 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

Thereafter, VA received the Veteran's current claim to reopen a claim for service connection for PTSD on August 5, 2009.  He was afforded a VA examination in January 2010, which found that the Veteran met the criteria for PTSD due to his in-service combat stressors.  In a March 2010 Memorandum, the RO's Joint Services Records Research Center (JSRRC) coordinator noted that the Veteran's claimed stressors included standing in the guard tower for 20 hours a day, facing sniping fire and monsoons, and firefights with the enemy.  It also noted that the Board, in its 2008 decision, already confirmed a stressor of witnessing a solider being crushed to death.  In conclusion, the coordinator found that the events that took place as reported by the Veteran are confirmed and are otherwise consistent with the  circumstances, conditions, and/or hardships of such service even though official records of the specific occurrence were unable to be located.   As such, in the March 2010 rating decision, the RO awarded service connection for PTSD and assigned an effective date of August 5, 2009, the date VA received his application to reopen his previously denied claim.  

In his statements of record, the Veteran has asserted that the effective date for the grant of service connection for PTSD should be the date VA received his original claim, i.e., October 15, 1999, based on the application of 38 C.F.R. § 3.156(c).  In this regard, the provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id. at (c)(3).

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, but is later granted based all or in part on subsequently acquired service records establishing the in-service event and a nexus between the in-service event and the current disability, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, it is reconsidered and such serves as the date of the claim and the earliest date for which benefits may be granted.

Importantly, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that "[s]ection 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  Blubaugh v. McDonald, 773 F.3d. 1310 (Fed. Cir. 2014).  More recently, the Federal Circuit has accepted that the term "relevant official service department record" in 38 C.F.R. § 3.156(c)(1) means "noncumulative and pertinent to the matter at issue in the case."  Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017).

In this case, the record shows the Veteran's service treatment and personnel records, which document treatment for anxiety in May 1971 and July 1972, were associated with the record in July 2005.  However, these records were explicitly considered in an October 2006 supplemental statement of the case issued in conjunction with the Veteran's prior appeal.  Furthermore, they were of record, and considered in, the January 2008 Board decision.  In this regard, the JMR noted that, on remand, the Veteran was free to argue that the Board did not properly apply 38 C.F.R. 
§ 3.156(c) in relation to the service treatment records and personnel records obtained in July 2005, and that the January 2008 Board decision is not a bar to the application of 38 C.F.R. §3.156(c). 

In this regard, the Veteran, through his representative, has raised specific contentions regarding the applicability of 38 C.F.R. § 3.156(c) and other arguments in support of the claims for earlier effective dates, which, if understood correctly, include:

A.  The Board misapplied 38 C.F.R. § 3.156(c) because the association of relevant service department records after a March 2002 rating decision necessitated reconsideration of the claim leading to the March 2002 rating decision;

B.  the Board failed in its duty to assist in the 2008 Board decision by failing to develop evidence regarding when the Veteran first suffered from PTSD pursuant to Vigil v. Peake, 22 Vet. App. 63 (2008); 

C.  the Board failed to engage in a 38 C.F.R. § 3.156(c) analysis again, despite the January 2008 Board decision;

D.  the grant of service connection for PTSD was based on newly associated service department records and the Board failed to undertake reconsideration as required under 38 C.F.R. § 3.156(c); and

E.  the August 2009 claim was not a claim to reopen a previously denied claim.

Regarding (A), the Veteran asserts that the Board has ignored case law from Pacheco v. Gibson, 27 Vet. App. 21 (2014), because an intervening final decision does not change an analysis under 38 C.F.R. § 3.156(c).  The Veteran is correct that, if a final decision had been issued prior to the subsequent association of relevant service department records, the finality of that decision is irrelevant to the 38 C.F.R. § 3.156(c) analysis.  In this case, however, the final decision (the January 2008 Board decision) was issued after the association of relevant service department records.  Indeed, there is precedent directly on point as to such theory as delivered by the Federal Circuit in Blubaugh, supra.  In that case, additional service department records were associated with the record years following the initial unappealed denial of the claim, but were then considered on the merits by VA in a second unappealed rating action; the veteran eventually filed another claim to reopen, and the claim was eventually granted based largely on the addition of medical records.  The Federal Circuit held that 38 C.F.R. § 3.156(c) was not for application because, once the newly associated service department record is considered by VA, but the claim is denied, VA's duty under 38 C.F.R. § 3.156(c)(1) is exhausted, and 38 C.F.R. § 3.156(c)(3) and (4) do not apply.  The Federal Circuit held that only if VA grants benefits resulting from the reconsideration of the merits under 38 C.F.R. § 3.156(c)(1) must VA consider an earlier effective date under 38 C.F.R. § 3.156(c)(3) and (4).  Blubaugh, 773 F.3d at 1314.  

The Board finds that the facts of this case are similar to those in Blubaugh, and that, for the reasons announced in Blubaugh, an earlier effective date under 38 C.F.R. § 3.156(c) is not warranted.  Specifically, although the service department records received in July 2005 were not on file at the time of the original 2002 rating decision, those additional associated service department records were specifically considered as part of a merits reconsideration of the Veteran's claim in the unappealed January 2008 Board decision.  The Board's consideration of such exhausted VA's duty to reconsider the claim under 38 C.F.R. § 3.156(c)(1), and consequently an earlier effective date based on those same service department records is not available under 38 C.F.R. § 3.156(c).

Importantly, while the Veteran's representative has repeatedly cited the decision of Pacheco, supra, to support argument (A), such was issued prior to the Federal Circuit's decision in Blubaugh, a decision contrary to Pacheco and issued by a higher court.  As such, her reliance on Pacheco in support of the claim is misplaced given Blubaugh.  

Turning to argument (B), the Veteran is essentially attacking the merits of the January 2008 Board decision, which is final.  As noted above, the Veteran did not appeal the 2008 decision to the Court and the Chairman did not order reconsideration of such decision.  Moreover, the Board has since found that there was no CUE in the January 2008 decision.  Again, so long as no relevant service department records were added to the record after the denial of the claim, the Board's January 2008 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  Indeed, no additional relevant service department records have been associated with the record since the January 2008 Board decision.  In this regard, the Veteran's representative asserts that additional service department records by way of stressor verification were subsequently associated with the record.  To the extent that the March 2010 Memorandum references additional stressors, these additional stressors were verified on the basis of the Veteran's statements, not any official service department records and the Memorandum was prepared by the JSRRC Coordinator, who is a VA employee and not a member of the service department.  Therefore, these additional stressors were verified on the basis of finding the Veteran's statements credible based on his confirmed service in Da Nang, a fact that was previously of record at the time of the January 2008 Board decision.  As such, the Board must conclude that no additional relevant service records have been associated with the record since the prior final adjudication in January 2008 and, in turn, the provisions of 38 C.F.R. § 3.156(c)(1) are not applicable in such regard.

Argument (B) may also be construed as a challenge to the format of the January 2008 Board decision.  In this regard, the Veteran's representative has pointed to the fact that the Board reopened the claim, instead of reconsidering it, and she is correct.  However, the Board still undertook a merits-based review of the claim and found service connection was not warranted.  The Veteran's argument places form over substance as the Board did in fact reconsider the claim for service connection in the January 2008 Board decision.  Importantly, any prior RO decisions regarding the claim for PTSD were subsumed by the Board's final January 2008 decision with regard to the adjudication of the issue on the merits.  Thus, while 38 C.F.R. 
§ 3.156(c) did require VA to reconsider the 2002 denial of PTSD based on the subsequent association of relevant service department records, such was accomplished in the January 2008 Board decision.

Argument (C) also misconstrues the aforementioned holding in Blubaugh and 38 C.F.R. § 3.156(c).  Taken to the extreme, the Veteran's representative is essentially arguing that VA's obligation to consider 38 C.F.R. § 3.156(c) is never exhausted, i.e., once any decision has been issued when relevant service department records are not associated with the record and subsequently are, VA must continuously readjudicate each prior decision that did not consider such records, regardless of whether such records were subsequently considered in a merits-based determination.  This interpretation of the law is incorrect as has been explicitly found by the Federal Circuit.  In the instant case, VA reconsidered the claim after the relevant service department records were associated with the record in the final January 2008 decision.  

Regarding argument (D), service connection in this case was eventually granted based on an opinion from a January 2010 VA examiner.  While the examiner reviewed the Veteran's service treatment records in rendering the opinion, such were not new to the record and had been considered by the Board in the January 2008 decision.  It was the opinion itself that resulted in the award of service connection.  The fact that the examiner considered such records in rendering the decision does not make them previously unavailable relevant service department records; rather, they were available and considered at the time of the January 2008 final Board decision.  In this regard, the instant matter is distinguishable from Stowers v. Shinseki, 26 Vet. App. 550 (2014), because this is not a case where the medical nexus opinion relies on records that were not associated with the claims file at the time VA first decided the claim.  Specifically, in the instant case, the records relied on by the 2010 examiner were available and considered by the Board when it issued the January 2008 final decision.

Finally, turning to argument (E), the Veteran's representative states that, in the March 2010 decision that granted service connection, the RO should simply have "reconsidered" the claim under 38 C.F.R. § 3.156(c) rather than reopen it as there was no prior final decision.  Unfortunately, this argument lacks merit as the Veteran's January 2004 claim was adjudicated by the RO in the November 2004 rating decision, appealed to the Board, and denied by the Board in January 2008 at which time the Veteran's service treatment records were considered.  Consequently, given the finality of the January 2008 Board decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  If relevant service department records were added after the January 2008 Board decision, the Veteran's representative's theory would be correct.  In this case, however, no relevant service treatment records have been associated between the final January 2008 rating decision and the Veteran's August 2009 claim to reopen.

With regard to the more traditional considerations in a claim for an earlier effective date, the Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for PTSD that was received after the final January 2008 denial, but prior to the receipt of the August 5, 2009 claim.  In this regard, in June 2008, the Veteran, through his then representative, requested a copy of the Board's January 2008 decision.  Likewise, in October 2008, the Veteran requested a copy of all PTSD claims.  These requests were responded to by the RO in December 2008 and January 2009.  Subsequently, in July 2009, the Veteran's current representative filed a copy of a Fee Agreement and Appointment of Individual as Claimant's Representative.  However, nothing in these documents can be construed as a claim to reopen at that time.  In this regard, there is no mention of what benefits, if any, the Veteran was seeking at that time.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's PTSD during this period also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in August 2009.  The Board recognizes the Veteran's assertions that he has been suffering from PTSD since his initial October 1999 claim.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final Board disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to August 5, 2009, for the grant of service connection PTSD.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to August 5, 2009 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).

The issue of an earlier effective date for TDIU was remanded to the Board as it was inextricably intertwined with the rating for an earlier effective date for service connection for service connection for PTSD.  Consequently, as the Board has denied an earlier effective date for service connection for PTSD, the Board must also deny an earlier effective date for TDIU.


ORDER

The November 30, 2017, Board decision is vacated.

An effective date prior to August 5, 2009, for the grant of service connection for PTSD is denied.

An effective date prior to August 5, 2009, for the grant of a TDIU is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


